Citation Nr: 0114947	
Decision Date: 05/30/01    Archive Date: 06/04/01

DOCKET NO.  00-19-735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for VA benefits.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel 


INTRODUCTION

The appellant appears to have had service with a Philippine 
guerrilla unit from March 1942 to April 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 letter, by which the RO informed 
the appellant that his claim for entitlement to VA benefits 
had been denied because records showed that he did not have 
the required military service to be eligible for VA benefits.


FINDING OF FACT

The United States Army Reserve Personnel Center has certified 
that the appellant  had no qualifying active military 
service.


CONCLUSION OF LAW

The appellant is ineligible for VA benefits, as he does not 
have the requisite type of service for which VA benefits are 
paid.  38 U.S.C.A. §§ 107, 1521 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.1(d), 3.8, 3.203 (2000).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000). 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
in many cases for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this case, however, the RO has met its duty to assist the 
appellant in the development of this claim under the Veterans 
Claims Assistance Act.  By virtue of the May 2000 statement 
of the case, the appellant was given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claim for VA benefits.  Additionally, the RO 
has assisted the appellant in searching for any evidence 
necessary to substantiate the claim.  The appellant has not 
referenced any unobtained evidence that might aid his claim 
or might be pertinent to the bases of the denial of this 
claim.  The RO has made reasonable efforts to obtain relevant 
records and it appears that any evidence identified by the 
appellant relative to this claim has been obtained and 
associated with the claims folder.  

Therefore, VA has satisfied its duties to inform and assist 
the appellant with regard to this issue and the RO has done 
everything reasonably possible to assist the appellant with 
his claim for pension benefits.  Inasmuch as the Board's 
determination here is based on the provisions of the law and 
regulations regarding dates of service, further development 
regarding the evidence would serve no useful purpose.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


Facts

The appellant asserts that he should be entitled to VA 
benefits based on service during World War II in a Philippine 
guerrilla unit from March 1942 to April 1945.  He contends 
that he was attached to the Medical Staff of the 77th 
Division, Engineering Battalion, of the US Army.  

The evidence on file includes what appears to be a December 
1944 field pass indicating that the veteran was a member of 
"K" Co., 3rd Battalion, 95th Inf. Regt. of the United States 
Forces of the Philippines. 

It also includes an August 1991 letter from the Republic of 
the Philippines, Department of National Defense General 
Headquarters, which indicated that the appellant was a member 
of the guerillas and that his name is carried on the roster 
of "K" Co., 95th Inf, LAC, with a date of recognition in 
1943. 

In December 1999, the U.S. Army Reserve Personnel Center 
confirmed that the appellant had "no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces."


Analysis

Under the statutory structure set up by the Congress of the 
United States, the Secretary of VA is authorized to pay a non 
service-connected disability pension to veterans who had 
active service during a period of war.  38 U.S.C.A. § 1521(a) 
and (j).  A separate section of Title 38 states in pertinent 
part:

Service before July 1, 1946, in the 
organized military forces of the 
Government of the Commonwealth of the 
Philippines, while such forces were in 
the service of the Armed Forces of the 
United States pursuant to the military 
order of the President dated July 26, 
1941, including among such military 
forces organized guerrilla forces under 
commanders appointed, designated, or 
subsequently recognized by the Commander 
in Chief, Southwest Pacific Area, or 
other competent authority in the Army of 
the United States, shall not be deemed to 
have been active military, naval, or air 
service for the purposes of any law of 
the United States conferring rights, 
privileges, or benefits upon any person 
by reason of the service of such person.... 

38 U.S.C.A. § 107(a).

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veteran's 
Appeals) (hereinafter "Court") has indicated that 38 
U.S.C.A. § 107(a) renders a member of the Philippine Army and 
guerrilla forces who served before July 1, 1946, ineligible 
for non-service connected U.S. Veterans benefits.  Fonseca v. 
Derwinski, 2 Vet. App. 54, 55 (1992).  See Fazon v. Brown, 
9 Vet. App. 319, 320-21 (1996) (per curiam order), aff'd, 113 
F.3d 1255 (Fed. Cir. 1997) (table); see also Talon v. Brown, 
999 F.2d 514, 515 (Fed. Cir. 1993) (affirming decision that 
service in Commonwealth Army of the Philippines did not 
qualify for VA pension benefits).  "Philippine veterans are 
not eligible for veterans' benefits unless a United States 
service department documents or certifies their service." 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2000).

Here, the U.S. Army Reserve Personnel Center confirmed that 
the appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces."

Findings by the service department as to qualifying service 
for VA benefits "are binding on VA for purposes of 
establishing service in the U.S. Armed Forces." Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also 38 C.F.R. §§ 3.9, 3.203 (2000).

While the evidence on file indicates that the appellant 
served with a Philippine guerrilla unit prior to July 1, 
1946, it does not support a finding that the appellant served 
in the United States military in any other capacity or at any 
other time.  As the only recognized service is not deemed to 
be active service under the enabling legislation, the 
appellant is ineligible for VA pension benefits.

In spite of the evidence submitted, VA is bound by the 
service department's finding that the appellant did not have 
qualifying service for purposes of VA benefits.  See Soria 
and Duro, both supra.  

Finally, as stated above, the Board finds that eligibility to 
VA benefits has not been established and no additional 
development is warranted.   In cases such as this, where the 
law and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis, supra.  As such, the appellant's claim is 
denied.


ORDER

The appellant is ineligible for VA pension benefits and the 
appeal is denied.



		
	V. L. Jordan
Member, Board of Veterans' Appeals




 

